DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: Applicant’s arguments regarding Wong and Bortun failing to teach “weight ratio of P to Zr in the ion-exchange material is from about 1.5:1 to about 2:1” have been fully considered and are persuasive. For a prior art composition to have a P to Zr weight ratio of from about 1.5:1 to about 2:1, the molar ratio of P to Zr would have to be from about 4.4:1 to about 5.9:1, based on the method of calculation provided in the Remarks submitted 13 October 2021. On the contrary, the prior art only suggest a molar ratio of P to Zr in an ion exchange material of up to about 2:1. In addition to Wong and Bortun, see for example Tawil (US 4,025,608, Claim 1) and Hai (US 2003/0103888, Table 2). Finally, the prior art suggests to use an excess of phosphorous derivative to manufacture zirconium phosphate. See for example Derouane (US 4,695,642, C1/L34-44) and Cheng et al (“Mechanochemistry-based synthesis of highly crystalline γ-zirconium phosphate for selective ion exchange”, Table 1, Conclusions). However, the prior art does not suggest that the excess phosphorous derivative results in a P/Zr molar ratio higher than 2:1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Benjamin Lebron
Primary Examiner




/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777